MEMORANDUM **
The BAP did not err in affirming the bankruptcy court’s award of damages for breach of contract. Contrary to the Neils’ contention, the previous BAP decision did not foreclose the possibility of an award of contract damages, as the BAP itself recognized in its second decision. The Neils have not shown that the amount of the damages awarded by the bankruptcy court for breach of the contract was erroneous in any respect. See In re P.R.T.C., Inc., 177 F.3d 774, 782 (9th Cir.1999).
The trustee’s request for damages or costs pursuant to 28 U.S.C. § 1912 and Fed. R.App. P. 38 is DENIED.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.